Citation Nr: 0008015	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of the 
removal of an exostosis of the right thigh, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to March 
1977.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware, in 
August 1995 that denied the claimed benefits.  The Board 
notes that the RO had previously found that the veteran had 
not filed a timely Notice of Disagreement (NOD), but that a 
subsequent decision in May 1998 found that the veteran had 
filed a timely NOD with the August 1995 rating decision.

The Board further notes that the issues of entitlement to an 
increased rating for service connected hemorrhoids and 
entitlement to service connection for a back disorder as 
secondary to the veteran's service connected residuals of an 
exostosis of the right thigh were raised by the veteran's 
representative during a January 2000 Board hearing.  These 
issues are referred to the RO for further appropriate action. 

In January 2000, a Central Office hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran testified at a hearing before a Member of the 
Board in January 2000 that he had been treated by a Dr. 
Roberts and Dr. Morgan for symptoms related to his service 
connected residuals of the removal of an exostosis of the 
right thigh.  Records of this treatment have not yet been 
obtained for association with the claims folder, and an 
attempt to secure any such records must be made prior to 
final appellate consideration of the veteran's claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  
The veteran also testified during his January 2000 Board 
hearing that his service connected residuals of the removal 
of an exostosis of the right thigh had become worse since his 
last VA examination.  The veteran is entitled to a new 
examination where there is evidence that the disorder has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

In addition, the Board notes that the veteran's 
representative raised the issue of entitlement to service 
connection for a right knee disorder, as secondary to the 
veteran's service connected residuals of an exostosis of the 
right thigh, during a January 2000 Central Office hearing.  
This issue is inextricably intertwined with the issue of the 
proper evaluation for the veteran's service-connected 
residuals of the removal of an exostosis of the right thigh, 
and is therefore included in this Remand.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
service-connected residuals of the 
removal of an exostosis of the right 
thigh since May 1995.  The veteran should 
specifically be requested to provide 
information concerning the dates of any 
VA treatment at the Wilmington, 
Philadelphia, and Baltimore facilities, 
as well as all relevant information 
concerning private treatment by Dr. 
Roberts and Dr. Morgan.  After securing 
any necessary releases, the RO should 
request any previously unobtained medical 
records for association with the claims 
folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo special 
orthopedic and neurologic examinations 
in order to ascertain the nature and 
severity of his service-connected 
residuals of the removal of an exostosis 
of the right thigh.  The entire claims 
folder, to include the veteran's service 
medical records, must be reviewed by the 
examiners prior to conducting the 
examinations.  All indicated special 
tests and studies should be conducted, 
to include an x-ray examination and 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  The examiners should discuss 
all current manifestations of the 
veteran's residuals of the removal of an 
exostosis of the right thigh, and render 
an opinion as to whether or not any 
current disability in the veteran's 
right knee is separate and distinct from 
the service connected residuals of the 
removal of the exostosis on the right 
thigh.  The examiners' reports should 
also fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent 
of any functional loss due to the 
veteran's service-connected disability.  
The orthopedic examiner should be asked 
to determine whether the affected area 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-
ups or when the affected area is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
an increased rating.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and be given an opportunity 
to respond.  The RO should also 
adjudicate the issue of secondary 
service connection for a right knee 
condition.  If the determination is 
adverse to the veteran, he should be 
provided with appropriate notice of his 
right to appeal by submitting a notice 
of disagreement.  If a notice of 
disagreement is filed, then the RO 
should provide the veteran with a 
statement of the case and advise him of 
what is necessary to perfect the appeal.  
If an appeal of this issue is perfected, 
and only if it is perfected, then the 
issue should be certified for appellate 
review.  

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



